DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-16 and 24-30 are allowed.
Regarding claim 1, the prior art of record (Rezayee et al., US-9818004-B1 (hereinafter “Rezayee ‘004”) in view of ARORA et al., US-20160283751-A1 (hereinafter “ARORA ‘751”) and Alarabi, US-9811692-B2 (hereinafter “Alarabi ‘692”) and Dubal et al., US-20180186331-A1 (hereinafter “Dubal ‘331”) and Khatri et al., US-20180341773-A1 (hereinafter “Khatri ‘773”)) does not disclose “A solid state drive (SSD), comprising: … at least one RV sensor placed within the internal volume and connected to the DSC monitor, wherein the at least one RV sensor is configured to: detect acceleration of the body when power is no longer received from the host; and provide the detected acceleration to the DSC monitor” in the recited context.  Rezayee ‘004 teaches an anti-tampering system including a reader chip of a payment reader that monitors temperature and power levels for detecting improper physical access to the payment reader but it lacks the required detection activities associated with an acceleration which may cause a power disconnect happening in a SSD. To this, ARORA ‘751 adds that a temperature tamper signal caused by an abnormal range of SoC operating temperature is provided to a security controller on a SoC, which may not be a SSD. Alarabi ‘692 teaches that a level of risk is determined at a security device of a mobile device based on humidity levels and locations of a user collected by the sensors of the mobile device which may not be a SSD. Dubal ‘331 discloses that a digital license plate (not a SSD) equipped with a sensor system is mounted on a vehicle and an unauthorized device disconnection from the associated vehicle would be determined based on the detection of motion via an 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 7 and 24, features corresponding to those of claim 1 in the respective contexts.
Dependent claims 2-6, 8-16 and 25-30 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491